Citation Nr: 9909205	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-23 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the left little finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran, who had active service from 
June November 1985 to December 1992, appealed that decision.

The Board remanded this claim in May 1997 for reconcilliation 
of procedural issues, and for the RO to provide the veteran 
with a VA examination.  The examination has since been 
completed.  The Board notes that the RO scheduled the veteran 
for several hearings as a result of the May 1997 Board 
remand, but the veteran failed to appear for any of the 
hearings.  While the veteran did inform the RO in October 
1997 that he was unable to attend an October 1997 hearing due 
to a death in the family, the veteran also failed to appear 
for three subsequently scheduled hearings, including Board 
hearings to be held at the RO.  Relevant regulatory authority 
provides that in the event of the veteran's failure to appear 
at a hearing, the case will be processed as a withdrawal of a 
request for a Board hearing; the appeal has since been 
referred to the Board for appellate review.  See 38 C.F.R. 
§ 20.704(d) (1998).

As a final matter, the Board notes that subsequent to the 
July 1997 VA examination conducted as a result of the remand, 
the RO granted service connection for lumbosacral strain.  
Thus, that issue is no longer on appellate status.


REMAND

In February 1998, the RO issued the veteran a supplemental 
statement of the case on the issue of service connection for 
residuals of an injury to the left little finger.  In March 
1998, the veteran submitted additional evidence to the RO on 
this issue, but did not claim a waiver of initial RO 
consideration.  38 C.F.R. § 20.1304(c) (1998).  To date, the 
RO has not had the opportunity to evaluate this additional 
evidence, and it necessarily follows that they have not had 
the opportunity to issue the veteran another supplemental 
statement of the case that would include this additional 
evidence.  

In light of the above, this claim is REMANDED again to the RO 
for the following action:

1.  The RO is requested to consider the 
evidence received in March 1998 as to the 
veteran's claim for service connection 
for residuals of an injury to the left 
little finger.

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought is not granted, the RO 
should furnish the veteran and his 
represenative a supplemental statement of 
the case and provide a reasonable 
opportunity to respond.

The purpose of this REMAND is to provide due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.


		
	WARREN W. RICE, JR.	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -


